Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 4-5 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/25/2022.  Additionally, claims 6-9 are being withdrawn by the Examiner due to the following: claims 6-9 are directed towards the claimed output unit of the device outputting partial image data or image data other than a specific region, and the claimed control unit reading partial image data or data not including the specific region.  These claimed limitations are described with respect to Figures 4 and 6 of the specification which corresponds to non-elected Species II and Species IV, which is patentable distinguishable from elected Species I in which an entirety of an image that has undergone masking, mosaicing, or avatar creation processing are generated and output.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 12/14/2020, 6/8/2021, and 10/14/2021 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.

Foreign Priority
3.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on JP 2018-144173 and JP 2019-139196, filed on 7/31/2018 and 7/29/2019.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:  
‘processing unit’ in claims 1-3 and 12
‘output unit’ in claims 1 and12
‘control device’ in claim 12
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-3, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and 12 currently recite the limitation of "the image data read from the imager”; however, there is insufficient antecedent basis for this claimed limitation.  Appropriate correction is required.
	Claims 2-3 and 10 are rejected for being dependent upon base claim 1.

Claim Rejections – 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-2, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du (US PGPub 2011/0262039) [hereafter Du].

8.	As to claim 1, Du discloses a solid-state imaging device (image enhancement device shown in Figure 8) comprising: an imager (image enhancement unit 83) configured to acquire image data (an input image/waiting-for-enhancement image or an after-enhancement image); a processing unit (image enhancement unit 83 and object detection unit 84) configured to execute, on the image data or data based on the image data, processing of extracting a specific region (facial regions as shown in Figures 5-7) based on a neural network calculation model; and an output unit (stopping condition determination unit 85) configured to output image data fabricated based on the specific region or the image data read from the imager based on the specific region (Paragraphs 0033, 0035-0036, 0038, 0041-0042, 0055, 0059, 0066-0071, 0074-0075, 0087-0089, an image enhancement device includes an image enhancement unit that receives images that are to undergo or have already undergone image enhancement processing in order to perform color/brightness/texture enhancement operations on the received image and provide the image to an object detection unit that utilizes a neural network algorithm to identify and extract objects such as faces present within the images and based on whether or not a stopping condition corresponding to the extracted object regions is determined to have been met, an image that has previously been enhanced within the extracted object regions or the current image that is being examined after having undergone enhancement processing is output).

9.	As to claim 2, Du discloses the processing unit extracts the specific region (facial region) as a fabrication target from the image data through arithmetic processing using a learning-completed learning model (Paragraphs 0035, 0066, 0087).

10.	As to claim 10, Du discloses the specific region is a region including at least one of the face, eyes, nose, and mouth of a person, a window, and a nameplate (Paragraphs 0041, 0085).

11.	As to claim 12, Du discloses an electronic device (computer system shown in Figure 9) comprising a solid-state imaging device (image enhancement device shown in Figure 8) including an imager (image enhancement unit 83) configured to acquire image data (an input image/waiting-for-enhancement image or an after-enhancement image); a processing unit (image enhancement unit 83 and object detection unit 84) configured to execute, on the image data or data based on the image data, processing of extracting a specific region (facial regions as shown in Figures 5-7) based on a neural network calculation model; and an output unit (stopping condition determination unit 85) configured to output image data fabricated based on the specific region or the image data read from the imager based on the specific region (Paragraphs 0033, 0035-0036, 0038, 0041-0042, 0055, 0059, 0066-0071, 0074-0075, 0087-0089, an image enhancement device includes an image enhancement unit that receives images that are to undergo or have already undergone image enhancement processing in order to perform color/brightness/texture enhancement operations on the received image and provide the image to an object detection unit that utilizes a neural network algorithm to identify and extract objects such as faces present within the images and based on whether or not a stopping condition corresponding to the extracted object regions is determined to have been met, an image that has previously been enhanced within the extracted object regions or the current image that is being examined after having undergone enhancement processing is output); 
	and a control device (CPU 15) configured to execute processing through an application on the fabricated image data output from the solid-state imaging device or the image data read from the imager (Paragraphs 0094-0096).

Claim Rejections – 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	Claim 3 is rejected under 35 U.S.C 103 as being unpatentable over Du (US PGPub 2011/0262039) [hereafter Du] in view of Chen (US PGPub 2018/0075290) [hereafter Chen].

14.	As to claim 3, it is noted that Du fails to particularly disclose generating the fabricated image data by executing masking processing, mosaic processing, or avatar creation processing on the specific region.
	On the other hand, Chen discloses generating fabricated image data (as shown in Figures 4-5) by executing masking processing, mosaic processing, or avatar creation processing on the specific region (Paragraphs 0017-0022, 0029, 0051-0054). 
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include generating the fabricated image data by executing masking processing, mosaic processing, or avatar creation processing on the specific region as taught by Chen with the imaging device of Du because the cited prior art are directed towards imaging devices that extract specific regions of an image and perform fabricated processing operations on the extracted regions and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of improving the efficiency of the device by reducing the computational complexity and time consumption by only processing the regions of interest through masking the input image with a mask (Chen, Paragraph 0051).

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664